Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT OF

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL
SMITH,

Plaintiffs,
VS. Case No. 5:17-cev-1302D
CSAA FIRE & CASUALTY
INSURANCE COMPANY,

a

Defendant.

 

DEPOSITION OF CHAD WHITE HECKMAN
TAKEN ON BEHALF OF THE PLAINTIFF
IN OKLAHOMA CITY, OKLAHOMA
ON OCTOBER 23, 2018

REPORTED BY: SUSAN J. FENIMORE, CSR, RPR

PLAINTIFF’S
EXHIBIT

A.

 
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 2 of 11

 

Chad Heckman October 23, 2018
Page 157

1 adjuster.

2 Q (By Mr. Engel) Right. And what she

3 testified to in her deposition, right?

4 MR. ANDREWS: Object to the form.

5 Q (By Mr. Engel) When they found the

6 additional damage, that's when they made the claim?

7 A Yes.

8 Q Then when you go to the next page, on

9 Page 7, the other thing that you know, because we're
10 reading this, is that there was significant damage to
11 the living room, right?

12 A Yes.

13 MR. ANDREWS: Object to the form of the

14 question.

15 MR. ENGEL: I'm sorry, he doesn't like that
16 question because it sucks and he's right.

17 Q (By Mr. Engel) The other thing you know the
18 insured is claiming is that there was significant

19 damage to the living room, right?
20 A Correct.
21 Q Okay. I appreciate the help, Mr. Andrews.
22 That's a better question.
23 Now, when you go to -- just above that is
24 when it gets referred to you, right, so 8-28-2017, do
25 you see that?

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 3 of 11

 

Chad Heckman October 23, 2018
Page 158
1 A Yes.
2 Q That's when it gets moved to Mr. Chad White

3 Heckman?
4 A Correct.
5 Q Heckman, sorry. So that's when it gets

6 moved to you, right?

7 A Yes.

8 Q And it says "Due to earth movement," but
9 like you said, these claims that are earth movement
10 or earthquake all get sent to senior adjusters,

11 right?

12 A Correct.

13 Q So moving up, you tell me if you see any
14 new information as you move up this claim file, see

15 where it says "senior referral acknowledgment"?

16 A Uh-huh.

17 Q Is this you right here?

18 A Yes, I put in that note.

19 Q It says, "I've been assigned to handle this
20 claim due to earthquake. Make sure to reassign XA
21 assignments to my name." What is XA?

22 A XactAnalysis assignments.

23 Q What's an XactAnalysis assignment?

24 A It works with Xactimate.

25 Q Oh, yeah, I know what you're referring to.

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 4 of 11

Chad Heckman October 23, 2018

 

Page 227
1 want to go ahead and talk about what you knew. The

2 first thing is that they discovered damage in the

3 son's room, right?
4 A Yes.
5 Q And that's on Page 8 of the claim file

6 notes. In Page 7 it says and you testified to that

7 the insured was telling Rich there was significant
8 damage in the living room, right?
9 A That was her statement -- or that's what

10 Rich put in the note, yes.

11 Q Because that's what the insured told Rich?
12 A I don't --

13 MR. ANDREWS: Where are you at?

14 THE WITNESS: I didn't have that

15 conversation, so I don't know.

16 MR. ENGEL: I'm sorry, the bottom of Page

17 7. Right there.
18 THE WITNESS: I wasn't part of those
19 conversations, so I don't know what was said to one

20 another. I could just go off of what was put in the

21 note.

22 Q (By Mr. Engel) Well, did you know that the
23 insured was claiming there was damage in the --

24 Significant damage in the living room?

25 A Yes, from the note that she was claiming

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 5 of 11

Chad Heckman October 23, 2018

 

Page 228
1 that, yes.

2 Q Right. But then again on Page 6, the next
3 page, the bottom one, she told you there was damage
4 in the living room.

5 A Yes.

6 Q Do you see that?

7 A Yes.

8 Q And there's a wall in her living room

9 that's leaning?

10 A Yes.

11 Q So what you knew is two things, initially
12 you knew what the insured told you. And then at the

13 end, you had the engineering report, right?

14 A Yes.

15 Q Okay. And then going back to the

16 engineering report, is the word -- at any point in

i time, does Lisa Holiday address the living room?

18 MR. ENGEL: How much time, ma'am?

19 COURT REPORTER: 5:12.

20 MR. ENGEL: Let's go off the record for a
21 second.

22 (Discussion off the record.)

23 THE WITNESS: It doesn't specifically say
24 the living room.

25 Q (By Mr. Engel) Does it ever mention the

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 6 of 11

 

Chad Heckman October 23, 2018
Page 229
1 living room?
2 A No.
3 Q You know the insured was claiming damage to
4 the living room, right?
5 A Yes.
6 Q And, in fact, one of the things that Rich
7 put in the claim file notes is that there was
8 Significant damage to the home in the living room,
9 right?
10 A Correct.
11 Q But her report doesn't mention living room,
12 does it?
13 A Specifically living room, no.
14 Q Does it -- are there any photographs taken
15 in the 23 photographs that she provided you of the
16 living room?
17 A No.
18 QO Were you aware that two of the beams that
19 support the floor in the living room had collapsed?
20 MR. ANDREWS: Object to the form.
21 THE WITNESS: I've never been provided that
22 information.
23 QO (By Mr. Engel) So, and I understand that
24 you were only provided what was in this report,
25 right?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 7 of 11

 

Chad Heckman October 23, 2018
Page 230

1 A Correct.

2 Q I'm talking about when you walk across the
3 Smith -- I'm sorry, the Smith living room right now,
4 it actually dips, and so when you're walking, you dip
5 down and then you come back up. Does that make sense
6 or do you want me to demonstrate?
7 A The ceiling does that or the floor does
8 that?
9 Q The floor does that.

10 A Okay.

11 Q When you're walking across the floor --

12 A There's a dip in the floor.

13 Q -- beams busted and there's a dip in the

14 floor.

15 MR. ANDREWS: Object to the form.

16 THE WITNESS: So the floor joists, you are
17 saying the floor joists broke?

18 MR. ENGEL: A floor joist broke.

19 THE WITNESS: Okay.

20 MR. ANDREWS: Object to the form.

21 Q (By Mr. Engel) If an engineer -- and he's

22 objecting because he doesn't think that that's

23 admissible for me to tell you what you don't know,

24 but let's put this into a hypothetical house that's

25 identical to this house, okay? And you're sending an

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 8 of 11

 

 

25 the report?

Chad Heckman October 23, 2018
Page 231
1 engineer to investigate it. And while the engineer's
2 walking across the floor, she goes into a dip and
3 then comes back out.
4 Do you think that's something that should
5 be mentioned or photographed in the report?
6 MR. ANDREWS: Object to the form.
7 THE WITNESS: In the file itself, it
8 doesn't say anything about dipping in the floor,
9 either, so I was never provided anything about
10 dipping to the floor.
11 Q (By Mr. Engel) Except for there was
12 Significant damage in the living room, right?
13 A Just stated that, yes.
14 Q Do you know anything about damage in the
15 living room?
16 A No.
17 Q Well, we know that there was a wall leaning
18 in the living room, right?
19 MR. ANDREWS: Object to the form.
20 THE WITNESS: Yes.
21 Q (By Mr. Engel) Are there any photographs
22 of a leaning wall in this report?
23 A No.
24 Q Are there any mentions of a leaning wall in

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 9 of 11

 

 

19 was not the engineer who did it, either, it was the

20 insured's contractor who actually disassembled it for
21 us to look at. But I don't know -- I do not recail
22 if it was the engineer or the contractor that

23 requested that specifically.

24 Q This isn't a foreign concept in insurance

25 claims, right? You've got to access and view damage,

Chad Heckman October 23, 2018
Page 246

1 A I don't know their process.

2 Q I want to talk about destructive

3 investigation just briefly. Do you know what

4 destructive investigation is?

5 A No.

6 Q The process of looking behind drywall and

7 that kind of thing to see structural members, are you
8 familiar with that?

9 A Okay. Yes.

10 Q Have you done some of that in claims?
11 A I haven't because I don't go out to the
12 property to do that work.
13 Q Have you worked claims where that occurred?
14 A Yes.
15 OQ Was that an engineer that requested to look
16 behind the walls?
17 A I don't recall if it was the engineer or
18 the insured's contractor that requested that, as it

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 10 of 11

 

Chad Heckman October 23, 2018

Page 247

1 right?

2 A Sometimes, yes.

3 Q And in order to access and view damage,

4 sometimes you have got to tear some stuff up, right?

5 MR. ANDREWS: Object to the form.

6 THE WITNESS: Potentially, yes.

7 Q (By Mr. Engel) Whether you're going to cut

8 a hole in a ceiling, right?

9 A Again, that depends on who's going out

10 there, if they need that to be done or not, because

11 I -- again, I'm not the one that goes out there.

12 Q Right. It's situational. And I'm just
13 saying if you've got to look at damage, there are
14 instances in the insurance claim world where you've

15 got to, you know, tear off a wall, right?

16 A Yes.

17 Q Or you have to perform some sort of

18 destructive investigation, right?

19 A Yes.

20 Q You're not going to testify that, oh,

21 that's something I've never even heard of, insurance
22 companies never do that, we never do that in

23 insurance claims handling, it's just unheard of;

24 you're not going to testify to anything like that,

25 are you?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-1 Filed 02/15/19 Page 11 of 11

 

 

Chad Heckman October 23, 2018
Page 248
1 A No.
2 Q Because that's something you've seen
3 before, right?
4 A In photos, yes.
5 Q Have you ever heard of someone cutting
6 holes in the floor to look into the crawl space?
7 A Yes.
8 Q You've had another claim where that
9 happened?
10 A I can't recall any of my claims that
11 they've had to do that, no.
12 QO But you've heard that before?
13 A Yes.
14 Q Do you know if anyone from CSAA has ever
15 set foot into the Smith house?
16 A Not that I'm aware of.
17 Q Do you know if anyone from CSAA has ever
18 shaken Mr. Smith's hand?
19 A Not that I'm aware of.
20 QO If Mr. and Mrs. Smith walked into this room
21 right now, would you know who they were?
22 A No, I would not.
23 Q Do you think anyone in the CSAA claims
24 department would?
295 A I don't know.

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
